Citation Nr: 0932101	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  98-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

(The issues of whether new and material evidence was received 
to reopen a claim of entitlement to service connection for 
passive-aggressive personality disorder and entitlement to an 
increased disability rating for syphilis with erectile 
dysfunction, currently evaluated as noncompensable are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Atlanta, Georgia.  

The Veteran appeared at a Travel Board hearing at the RO in 
April 1998 before Veterans Law Judge Joaquin Aguayo-Pereles.  
He also appeared at a videoconference hearing before Veterans 
Law Judge Mary Gallagher in August 2006.  Transcripts of 
these hearings are of record.  

This matter was previously remanded by the Board in August 
1998 and December 2006 for further development.  

At the time of each remand, the Board also listed the issue 
of service connection for a skin disorder, also claimed as 
secondary to exposure to Agent Orange.  The Appeals 
Management Center (AMC), acting on behalf of the RO, granted 
service connection for stasis dermatitis in an April 2009 
rating determination and assigned a 10 percent disability 
evaluation from January 7, 1997, and a 30 percent disability 
evaluation from November 27, 2007.  Based upon the grant of 
service connection, the full benefit sought on appeal has 
been satisfied.  As such the Board will no longer address 
this issue.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran if further action is required 
on his part.


REMAND

The Board notes that the Veteran has been diagnosed as having 
PTSD on numerous occasions.  As it relates to the stressors 
reported in conjunction with the claim of service connection 
for PTSD, the Board notes that at the time of his April 1998 
hearing, the Veteran testified that he was involved in the 
removal of dead bodies while in Vietnam.  In a PTSD 
questionnaire form response received in February 2003, the 
Veteran indicated that he was in Saigon in 1967 and was not 
assigned to the morgue but he traveled to Da Nang by ship in 
December 1967 and was there until March 31, 1968, during the 
time of the Tet Offensive.  He noted that he was assigned to 
garbage detail and had to pick up trash in and around the 
morgue.  He stated that while collecting trash inside the 
morgue he came into contact with dead bodies, the names of 
the persons he did not know.  The Veteran noted that he had 
to pick up these dead bodies on a day to day basis.  He 
indicated that this literally made him sick and he relived 
this picture in his mind to this day. 

In a February 2004 statement, the Veteran reported that on 
June 6, 1967, he was assigned to Camp David in Saigon with 
the First Log Division 569th Supply Company.  He stated that 
in December 1967 he was ordered to Da Nang but went to Long 
Binh first in December 1967.  He indicated that his company 
departed by LST to Da Nang.  He noted that while in Long Binh 
he witnessed his first fire fight with the helicopters firing 
on enemy troops.  The Veteran stated that he saw numerous 
dead during this time.  When he arrived in Da Nang he had 90 
days left in the Army.  He noted that he was placed on 
special details and was assigned to the morgue at the 
airport.  He indicated that from January 1968 to April 1, 
1968, he was tasked with moving deceased.  This was during 
the Tet Offensive.  He reported that he did not know the 
names of the dead soldiers that he handled but he stated that 
it was very traumatic to him and had remained so to this day.  

In response to a request for stressor verification, the 
USASCRUR, in September 2004, indicated that they were unable 
to locate combat unit records for the 163 General Supply 
Company for the period that the Veteran served in Vietnam.  
It noted that the January 18, 1968, Morning Report submitted 
by the 569th General Supply Company stated that the Veteran 
was assigned to the 569th effective January 15, 1968.  
However, the Morning Report did not describe what the 
Veteran's duties and responsibilities were.  Therefore, it 
could not be verified that the Veteran worked in and around 
the morgue from December 1967 through March 31, 1968.  It 
noted that the Annual Unit History submitted by the 569th 
General Supply Company for June 4, 1968, stated that the 
primary function of the 569th GS Company was the shipping and 
receiving mission for the 506th Field Depot.  It also 
observed that the Daily Staff Journals submitted by the 
Military Assistance Command Vietnam for January 30 and 
February 1, 1968, stated that Da Nang and Da Nang Air Base 
were subjected to enemy attacks.  

In a November 2004 statement in support of claim, the Veteran 
again noted that while in Da Nang he was special detail in 
the morgue picking up dead bodies. 

At his August 2006 hearing, the Veteran testified about his 
detail to the morgue.  He also noted that when traveling by 
helicopter to Long Binh, they were shooting mortar at 
children along the route.  The Veteran reported that Da Nang 
was hit hard in February 1968, which was the area where he 
was located.  He stated that he was physically in Da Nang 
from January through March 1968.  He indicated that he was an 
assistant section chief and was put on morgue detail during 
the Tet Offensive.  He noted that he was supervising moving 
the bodies from one place to another.  The Veteran stated 
that he observed quite a lot of causalities during the Tet 
Offensive.   

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone will establish the 
occurrence of the claimed in-service stressor. Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); 38 C.F.R. § 3.304.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

While the claimed stressor of having performed morgue detail 
cannot be corroborated, the Veteran has testified and 
reported having coming under enemy attack while stationed at 
Da Nang with the 569th.  The records associated with the 
claims folder demonstrate that the Veteran was in all 
likelihood exposed to incoming mortar fire while stationed at 
with the 569th in Da Nang based upon information received.  
As noted above, receiving enemy fire can constitute being in 
combat.  As such, at least one of the Veteran's claimed 
stressors can be corroborated.  

While the Veteran has been diagnosed as having PTSD on 
numerous occasions, the diagnoses have been devoid of an 
actual verifiable stressor, with the stressor most identified 
as that of handling/seeing dead bodies in and around the 
morgue area where he claims to have been detailed while with 
the 569th.  As at least one of the Veteran's claimed 
stressors has been verified, an examination is now needed to 
determine whether the Veteran meets the criteria for a 
current diagnosis of PTSD related to combat stressors.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether he meets the 
criteria for a diagnosis of PTSD related 
to in service combat stressors.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  In determining 
whether the Veteran meets the criteria 
for PTSD, the examiner should note that 
the only verified stressor is the 
Veteran's exposure to incoming enemy fire 
while stationed with the 569th General 
Supply Company in Da Nang.  Complete 
detailed rationale is requested for any 
opinion that is rendered.  

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




			
	JOAQUIN AGUAYO-PERELES	MARY GALLAGHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                         N. 
R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

